DETAILED ACTION
This Office Action is in response to Applicant’s Amendment and Remarks filed on 21 January 2022. This Action is made FINAL.
Claims 1, 3-16, 24, 31 and 34-38 received on 01/21/2022 are considered in this Office Action. Claims 1, 3-16, 24, 31 and 34-38 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/2021 is being considered by the
examiner.

Response to Arguments
Applicant’s amendment to claims 1, 7, 8 and 10 to recite processor circuitry has introduced sufficient structure to perform the claimed functions, thus not invoking claim interpretation under 35 USC § 112(f).

Applicant’s arguments with respect to rejection of claims 1, 3-16, 24, 31 and 34-38 under 35 USC § 103 have been considered but are deemed moot in view of the new grounds of rejection necessitated by Applicant’s amendment.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-7, 10-11 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Mariet et al. (US8676431B1, hereinafter Mariet), and in view of HERE Technologies (NPL-HD Live Map for Autonomous Cars).

Regarding claim 1, Mariet teaches an apparatus comprising: 
at least one memory (FIG. 1 element 122); 
instructions (FIG. 1 element 124); and 
processor circuitry (FIG. 1 element 120) to execute the instructions to (col 3 lines 56-58: “The memory 122 stores information accessible by processor 120, including instructions 124 and data 126 that may be executed or otherwise used by the processor 120”): 
determine an autonomously controlled vehicle is in a safe situation at a first point in time and in a dangerous situation at a second point in time, the dangerous situation determined when an evaluated safe driving rule of a safety model is violated, the safe situation determined when no evaluated safe driving rule of the safety model is violated (col 10 lines 27-34: “In another example, a similar procedure to that shown in FIGS. 16 and 17 can be used to alert the passenger of vehicle 101 to the presence of another vehicle approaching the rear of vehicle 101 or otherwise driving at an unsafe distance with respect to vehicle 101. Such a distance can be determined as an absolute distance (e.g., 10 feet) or can be determined by the speed of vehicle 101 or the other vehicle such as by determining a time based following distance”; col 2 lines 32-37: “The processor is further configured to display the selected object warning image and the selected warning location image on the electronic display and a preselected safe indication image associated with the predetermined peripheral areas not associated with the warning characteristic”, wherein relative “distance” or “velocity” are used as a safety model, and, consequently, absence of “unsafe” or “warnings” correspond to the safe situation); 
generate user interface data to define content for a user interface to be displayed via a screen, the user interface to include a graphical representation of the vehicle, the user interface to graphically indicate the vehicle is in the safe situation at the first point in time predetermined peripheral areas not associated with the warning characteristic” indicate that the vehicle is in the safe situation); and 
modify the user interface data so that the user interface graphically indicates the vehicle is in the dangerous situation at the second point in time, the user interface data to define, at the second point in time, a safety boundary graphic for display in the user interface, the safety boundary graphic to surround the graphical representation of the vehicle (FIGs. 7-20, wherein the “the segments 148 a-148 d are associated with the predetermined peripheral positions around the vehicle” surround the graphical representation of the vehicle), the safety boundary graphic and the graphical representation of the vehicle, the safety boundary graphic to indicate the dangerous situation (FIGs 16-18; col 7 lines 32-36: “When a warning is to be communicated to the passenger of the vehicle 101, the segment 148 corresponding to the position of the object identified as potentially problematic (the “identified object”) can change to a warning color, such as yellow, orange, or red, for example”, wherein alerted “predetermined peripheral areas” indicates the dangerous situation, and “changing the segment 148 corresponding to the position of the object identified as potentially problematic”), but fails to specifically teach the safety boundary graphic and the graphical representation of the vehicle generated with a three- dimensional appearance from a perspective that appears to show a first part of the graphical representation of the vehicle overlaid by a first part of the safety boundary graphic and a second part of the safety boundary graphic overlaid by a second part of the graphical representation of the vehicle.
	However, HERE Technologies teaches the safety boundary graphic and the graphical representation of the vehicle generated with a three- dimensional appearance from a perspective that appears to show a first part of the graphical representation of the vehicle overlaid by a first part of the safety boundary graphic and a second part of the safety boundary graphic overlaid by a second part of the graphical representation of the vehicle (Figure 1 shown below, wherein the left figure shows a safety boundary graphic and the graphical representation of the vehicle generated with a three-dimensional appearance at a safe situation and right figure shows safety boundary graphic and the graphical representation of the vehicle generated with a three-dimensional appearance at a dangerous situation as depicted in Mariet, and the viewpoint of both the figures are from a perspective that appears to show a first part of the graphical representation of the vehicle overlaid by a first part of the safety boundary graphic and a second part of the safety boundary graphic overlaid by a second part of the graphical representation of the vehicle).

    PNG
    media_image1.png
    399
    617
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    430
    772
    media_image2.png
    Greyscale

Modified Figure 1.
	Mariet and HERE Technologies are considered analogous art to the claimed invention because they are in the same field of providing information indicating the autonomous control system's operational status. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the 2D graphical representation and perspective of Mariet with the 3D graphical representation and perspective of HERE Technologies because they both perform the function of providing visual representation to the operator who may want to know what the vehicle is planning to do in the immediate future and to be informed as to at least some of the factors influencing the system's reasoning (Mariet, col 1 lines 29-32).

Regarding claim 3, Mariet in view of HERE Technologies teaches the apparatus of claim 1. Mariet further teaches wherein the user interface is to include the safety boundary graphic surrounding the graphical representation of the vehicle at the first point in time (col 7 lines 24-31: “The segments 148 of the notification image 146 can be present, whether or not a specific warning is being communicated to the passenger by computer 110. In an example, when no warning is being communicated, the segments 148 can have an appearance to notify the passenger that no problematic objects are present. This can include presenting segments 148 in a color that is accepted to indicate a positive or neutral system status, such as green or blue, for example.”), the safety boundary graphic to have a first appearance at the first point in time and to have a second appearance at the second point in time, the first appearance to indicate the safe situation and the second appearance to indicate the dangerous situation (FIGs. 6-13; FIG. 14; FIGs. 16-18; col 7 lines 32-38: “When a warning is to be communicated to the passenger of the vehicle 101, the segment 148 corresponding to the position of the object identified as potentially problematic (the “identified object”) can change to a warning color, such as yellow, orange, or red, for example. FIG. 7 shows segment 148 d with different shading from the remaining segments so as to represent such a difference in color”).

Regarding claim 4, Mariet in view of HERE Technologies teaches the apparatus of claim 1. Mariet further teaches wherein a first portion of the safety boundary graphic is a first color and a second portion of the safety boundary graphic is a second color, a location of the first portion corresponding to a direction of an object relative to the vehicle that resulted in the determination of the dangerous situation (FIGs. 6-13; FIG. 14; FIGs. 16-18, wherein “warning color, such as yellow, orange, or red” is used to warn the “corresponding to the position of the object identified as potentially problematic”).

Regarding claim 5, Mariet in view of HERE Technologies teaches the apparatus of claim 4. Mariet further teaches wherein the user interface data is to define a graphical representation of the object for display in the user interface, the graphical representation of the object positioned relative to the graphical representation of the vehicle based on a relative position of the object to the vehicle in the real world (FIGs. 16-18; col 9 lines 25-31: “Notification image 146 can be presented along with subject vehicle icon 112 surrounding it as if projected on the road image 105. As discussed above, other objects, such as vehicles, as identified by the object sensors of system 101 can also be represented on road 105 in the positions thereof relative to the vehicle 101 as boxes 113 on road 105.”).

Regarding claim 6, Mariet in view of HERE Technologies teaches the apparatus of claim 5. Mariet further teaches wherein the graphical representation of the object has a first appearance at the first point in time and a second appearance at the second point in time (FIGs. 16-17; col 9 lines 32-59: “As shown in FIG. 14, when none of the other vehicles shown on the road image by boxes 113 have been identified by computer 110 as being potentially problematic to vehicle 101, notification image 146 can be shown in a non-warning state (such as all-green as discussed above). Similarly, if an identified object, such as object 113 a in FIG. 15 is in front of vehicle 101, as indicated by subject vehicle image 112, at an appropriate distance, notification image 146 can be shown in a similar, non-warning state. If an identified object is determined by the system 101 to be potentially problematic, one or more segments 148 of notification image 146 can change in appearance to indicate such a warning state in an area associated with that segment, as discussed above. Further, the particular identified object that triggers such a notification image can be indicated by computer 110 on display 134. As shown in FIG. 16, if the vehicle indicated by box 113 a, which is driving in front of vehicle 101, slows or brakes abruptly such that vehicle 101 should slow down accordingly or take action to avoid a collision, segment 148 a can change in color, as discussed above, to indicate such a warning. Further, a warning image 150 can be presented .

Regarding claim 7, Mariet in view of HERE Technologies teaches the apparatus of claim 1. Mariet further teaches wherein the processor circuitry is to modify the user interface data in substantially real-time with the determination of the vehicle being in the dangerous situation at the second point in time (col 6 lines 30-35: “As vehicle 101 moves along the roadway, the location of objects detected by the vehicle, and the features of the roadway may change. These changes may be displayed in order to allow the user to understand that vehicle 101 is continuously monitoring the state of the vehicles, roadway and other objects.”, wherein the vehicle needs to “continuously monitor” the surrounding to safely maneuver along the road, and “these changes” are displayed to the passengers, thus indicating that it is done in real-time).

Regarding claim 10, Mariet in view of HERE Technologies teaches the apparatus of claim 1. Mariet further teaches wherein the user interface data is to define at least one of an audible output, a visual output, or a haptic output to be generated separate from the content displayed on the screen, the at least one of the audible output, the visual output, or the haptic output to be generated when the processor circuitrv determines that the vehicle is in the dangerous situation (col 7 lines 50-53: “System 100 can be further configured to allow computer 110 to present an audible warning to the passenger, such as a horn or alarm, in the event of an elevated warning.”).

Regarding claim 11, Mariet in view of HERE Technologies teaches the apparatus of claim 1. Mariet further teaches wherein the screen is integrated into the vehicle (col 1 lines 47-54: “The vehicle further has […] an electronic display for displaying information to a passenger.”).

Regarding claim 34, Mariet in view of HERE Technologies teaches the apparatus of claim 1. Mariet further teaches wherein the user interface is to include the safety boundary graphic surrounding the graphical representation of the vehicle at the first point in time (FIG. 6), and the processor circuitry is to: 
determine whether the safe driving rule is violated based on at least one of a lateral distance of a detected object to the vehicle or a longitudinal distance of the detected object to the vehicle (col 10 lines 27-34: “In another example, a similar procedure to that shown in FIGS. 16 and 17 can be used to alert the passenger of vehicle 101 to the presence of another vehicle approaching the rear of vehicle 101 or otherwise driving at an unsafe distance with respect to vehicle 101. Such a distance can be determined as an absolute distance (e.g., 10 feet) or can be determined by the speed of vehicle 101 or the other vehicle such as by determining a time based following distance”, wherein unsafe distance indicates determine whether the safe driving rule is violated based on at least one of a lateral distance of a detected object to the vehicle or a longitudinal distance of the detected object to the vehicle); and 
identify a particular portion of the safety boundary graphic based on the lateral and longitudinal distances of the detected object (col 2 lines 25-37: “The processor is further programmed to determine one of a plurality of predetermined peripheral areas of the vehicle to associate with the warning characteristic based on the relative position of the detected object and to select an object warning image and a warning location image to be displayed based on the at least one warning characteristic and the predetermined peripheral area associated with the warning characteristic. The , the user interface to graphically indicate the vehicle is in the dangerous situation based on a change in an appearance of the particular portion of the safety boundary graphic (FIGs. 6-13; FIG. 14; FIGs. 16-18, wherein “warning color, such as yellow, orange, or red” is used to warn the “corresponding to the position of the object identified as potentially problematic”), but fails to specifically teach based on a second order projection of the lateral and longitudinal distances of the detected object on to the safety boundary graphic.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the method of identifying a particular portion of the safety boundary graphic of Mariet in view of HERE Technologies with second order projection because they both perform the function determining the particular portion of the safety boundary graphic to change appearance based on the direction and distance to indicate the urgency to the driver and passengers, wherein the a closer lateral and longitudinal distance corresponding to a higher risk and urgency (col 7 lines 39-40: “different colors can be used depending on the urgency of the potential problem associated with the identified object”).

Regarding claim 35, Mariet in view of HERE Technologies teaches the apparatus of claim 1. Mariet further teaches wherein the user interface data is to define a graphical representation of an object for display in the user interface, the object detected in a surrounding environment of the vehicle, the dangerous situation based on a location of the object relative to the vehicle, the graphical representation of the object positioned relative to the graphical representation of the vehicle based on the location of the object, the graphical representation of the object to change from a first appearance at the first point in time to a second appearance at the second point in time, the second appearance including a different color than the first appearance (FIGs. 16-17; col 9 lines 32-59: “As shown in FIG. 14, when none of the other vehicles shown on the road image by boxes 113 have been identified by computer 110 as being potentially problematic to vehicle 101, notification image 146 can be shown in a non-warning state (such as all-green as discussed above). Similarly, if an identified object, such as object 113 a in FIG. 15 is in front of vehicle 101, as indicated by subject vehicle image 112, at an appropriate distance, notification image 146 can be shown in a similar, non-warning state. If an identified object is determined by the system 101 to be potentially problematic, one or more segments 148 of notification image 146 can change in appearance to indicate such a warning state in an area associated with that segment, as discussed above. Further, the particular identified object that triggers such a notification image can be indicated by computer 110 on display 134. As shown in FIG. 16, if the vehicle indicated by box 113 a, which is driving in front of vehicle 101, slows or brakes abruptly such that vehicle 101 should slow down accordingly or take action to avoid a collision, segment 148 a can change in color, as discussed above, to indicate such a warning. Further, a warning image 150 can be presented in front of segment 148 a, as shown in FIG. 16, and box 113 a can be presented in a color to indicate that the warning image and corresponding notification are associated with a vehicle in front of vehicle 101. In an example, this can include a color change (as indicated by the shading tone of box 113 a in FIG. 16) that can, for example, be to the same color as segment 148 a and/or warning image 150.”).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mariet in view of HERE Technologies and further in view of Alalao et al. (EP 3605257 A1, hereinafter Alalao).

Alalao was cited in the Non-Final Rejection sent on 10/21/2021.

Regarding claim 8, Mariet in view of HERE Technologies teaches the apparatus of claim 1. Mariet further teaches at least one memory (FIG. 1 element 122) and a response implemented by the vehicle to avoid the dangerous situation (col 9 lines 46-50: “As shown in FIG.16, if the vehicle indicated by box 113a, which is driving in front of vehicle 101, slows or brakes abruptly such that vehicle 101 should slow down accordingly or take action to avoid a collision”) but fails to teach wherein the at least one memory is to store data indicative of the dangerous situation and a response implemented by the vehicle to avoid the dangerous situation, and the processor circuitry is to generate the user interface data so that the user interface includes a replay of a graphical representation of the dangerous situation and the response at a third point in time after the second point in time, the replay based on the stored data.
However, teaches Alalao teaches wherein the at least one memory is to store data indicative of the dangerous situation and a response implemented by the vehicle to avoid the dangerous situation (paragraph 0083: “In an embodiment, the AV system 120 includes a data storage unit 142 and memory 144 for storing machine instructions associated with computer processors 146 or data collected by sensors 121. In an embodiment, the data storage unit 142 is similar to the ROM 308 or storage device 310 described below in relation to FIG. 3. In an embodiment, memory 144 is similar to the main memory 306 described below. In an embodiment, the data storage unit 142 and memory 144 store historical, real-time, and/or predictive information about the environment 190. In an embodiment, the stored dangerous situation and a response implemented by the vehicle to avoid the dangerous situation), 
and the processor circuitry is to generate the user interface data so that the user interface includes a replay of a graphical representation of the dangerous situation and the response at a third point in time after the second point in time, the replay based on the stored data (paragraph 0233: “In some embodiments, an "instant replay" video is displayed to a user. For example, the autonomous vehicle can determine an occurrence of a trigger event with respect to the autonomous vehicle (e.g., a detection of an object coming into proximity of the autonomous vehicle, a detection of an object along a path of the autonomous vehicle, an initiation of an emergency braking of the autonomous vehicle, an initiation of an evasive maneuver of the autonomous vehicle, or any other event). Further, the autonomous vehicle can obtain a video captured by a sensor of the autonomous vehicle (e.g., a camera module). The autonomous vehicle can determine a portion of the video corresponding to the trigger event (e.g., a video clip), and present the portion of the video on the user interface using the display device”, wherein the “instant replay” being displayed will occur at a third point in time after the second point in time).


Regarding claim 9, Mariet in view of HERE Technologies and further in view of Alalao teaches the apparatus of claim 8. Alalao further teaches wherein the user interface is to display the replay more than once (paragraph 0209: “In some embodiments, the GUIs 3000a and 3000b show portions of video captured in the past (e.g., occurring seconds ago, minutes ago, etc.)”, wherein showing portions of video captured in the past indicates display the replay more than once, for example you can replay the same portion of video at a later time).

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mariet in view of HERE Technologies and further in view of Nespolo et al. (US 20150314783 A1, hereinafter Nespolo).

Nespolo was cited in the Non-Final Rejection sent on 10/21/2021.

Regarding claim 12, Mariet in view of HERE Technologies teaches the apparatus of claim 1, but fails to specifically mention wherein the screen is associated with a portable computing device of a passenger in the vehicle.
However, Nespolo teaches wherein the screen is associated with a portable computing device of a passenger in the vehicle (paragraph 0054: “The present teachings further provide for an integrated situation awareness display (ISAD) 40. The ISAD 40 can be any suitable display accessible to a driver/user portable computing device of a passenger in the vehicle).
Nespolo is considered to be analogous art because it is pertinent to the problem faced by the inventor of displaying information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus as taught by Mariet in view of HERE Technologies to incorporate the teachings of Nespolo to provide for the display information to driver's personal electronic device. Doing so would allow the user to view the information from driver's personal electronic device, such as a driver's smartphone, thus allowing more mobility and ease. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mariet in view of HERE Technologies and further in view of Campbell (US 20200412811 A1, hereinafter Campbell).

Campbell was cited in the Non-Final Rejection sent on 10/21/2021.

Regarding claim 13, Mariet in view of HERE Technologies teaches the apparatus of claim 1, but fails to specifically mention wherein the screen is remotely located outside of the vehicle.
However, Campbell teaches graphical representation of the vehicle and violations of the safety rule, but teaches of transferring visual data in real-time, indicating displaying visual data to a screen which is remotely located outside of the vehicle (paragraph 0016: “A conventional approach for real-real-time streaming enables transmission of audio and video captured by a video camera over HTTP from a web server for playback on client devices, and provides mechanisms for the client devices to adjust to limited network bandwidth without causing user-visible playback stalling. For example, on an unreliable wireless network, conventional HTTP real-time streaming can allow client devices to request lower quality audio or video, thus reducing bandwidth utilization”; paragraph 0029: “In this example, the AV system 100 includes an AV 102, a data center 150, and a client computing device 170. The AV 102, the data center 150, and the client computing device 170 can communicate with each other over one or more networks, such as a public network (e.g., a public cloud, the Internet, etc.), a private network (e.g., a local area network, a private cloud, a virtual private network, etc.), and/or a hybrid network (e.g., a multi-cloud or hybrid cloud network, etc.)”, wherein the client may be outside the vehicle and connected via network to the vehicle)
Campbell is considered to be analogous art because it is pertinent to the problem faced by the inventor of displaying information to the screen located outside of the vehicle. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus as taught by Mariet in view of HERE Technologies to incorporate the teachings of Campbell to provide for adaptive real-time streaming to remote computing system of its user interface. Doing so would allow the user or any interested personnel to view the real-time status of the autonomously controlled vehicle in the user interface as taught Mariet in view of HERE Technologies, ensuring that the autonomous vehicle is functioning as intended. 

Claims 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 20190256083 A1, hereinafter Kang) in view of Nespolo and further in view of Mobileye (NPL-Mobileye Shield+ Collision Avoidance System for Sanitation Trucks).

Kang was cited in the Non-Final Rejection sent on 10/21/2021.

Regarding claim 24, Kang teaches a method comprising: 
determining, by executing an instruction with at least one processor, an autonomously controlled vehicle is in a safe situation at a first point in time and in a dangerous situation at a second point in time, the dangerous situation determined when an evaluated safe driving rule of a safety model is violated, the safe situation determined when no evaluated safe driving rule of the safety model is violated (paragraph 0042: “According to an embodiment, the processor 130 may set a danger distance based on at least a portion of a size of the vehicle, a type of the vehicle, a speed of the vehicle, a size of at least one surrounding vehicle, a type of the at least one surrounding vehicle, a speed of the at least one surrounding vehicle, or a width of a driving lane. The processor 130 may adjust the danger distance using information associated with the vehicle, the surrounding vehicle, and the driving lane to be suitable for a situation”; paragraph 0067: “In operation 620, the apparatus may determine whether the at least one surrounding vehicle is located within a danger distance in a lateral direction of the vehicle. For example, the apparatus may determine whether the surrounding vehicle is located within a lateral avoidance zone and a longitudinal avoidance zone based on the location information of the surrounding vehicle. Further, the apparatus may determine whether a relative speed of the surrounding vehicle to the vehicle is within a specified range based on the speed information of the surrounding vehicle”; paragraph 0075: “In operation 720, the apparatus may determine whether a risk is detected. safety model and when a surrounding vehicle is within the “danger distance” from the vehicle, it corresponds to a dangerous situation and safe situation otherwise); and 
generating, by executing an instruction with the processor, user interface data to define content for a user interface to be displayed via a screen, the user interface including a graphical representation of the vehicle (FIG. 4 element 410; paragraph 0060: “The vehicle 410 may output a screen including a first object 411 indicating the vehicle 410, a second object 421 indicating the first surrounding vehicle 420, a third object 431 indicating the second surrounding vehicle 430 on its display 110”), but fails to specifically teach the user interface to graphically indicate the vehicle is in the safe situation at the first point in time; and-5-Attorney Docket No. AC5004-US Preliminary amendmentmodifying, by executing an instruction with the processor, the user interface data so that the user interface graphically indicates the vehicle is in the dangerous situation at the second point in time, only inferring through displaying the direction of the avoidance (FIG. 6; paragraph 0060: “While the avoidance driving is performed, the vehicle 410 may output an arrow-shaped indicator 440 indicating a direction of the avoidance driving on a zone where the driving lane of the vehicle 410 is displayed. The driver of the vehicle 430 may recognize the performance of the avoidance driving through the indicator 440”; FIG. 6 elements 620, 630 and 640, wherein the displaying of indicator corresponding to avoidance driving 640 is only shown when at least one surrounding vehicle is located within a danger distance in a lateral direction of the vehicle 620).
	However, Nespolo teaches the user interface to graphically indicate the vehicle is in the safe situation at the first point in time (FIG 3-13; paragraph 0054: “The controller 30 can be configured to drive or operate the ISAD 40 to display information to the driver, such as any suitable warning information based on inputs to the controller 30 from one of more of the elements 12-22”; paragraph absence of “red” color or in “critical zone” indicate the safe situation in which no safety model has been violated but other colors can serve as a warning to the user of potential risks); and-5-Attorney Docket No. AC5004-US Preliminary amendment
modifying, by executing an instruction with the at least one processor, the user interface data so that the user interface graphically indicates the vehicle is in the dangerous situation at the second point in time (FIG 3-13; paragraph 0053: “The controller 30 may be configured to define various zones about the vehicle, such as a comfort zone and/or a safety zone. The comfort zone is generally a first the dangerous situation where the vehicle needs to take immediate avoidance driving as taught by Kang),
the user interface data is to define, at the second point in time, a safety boundary graphic for display in the user interface to surround, the safety boundary graphic the graphical representation of the vehicle, the safety boundary graphic to indicate the dangerous situation (paragraph 0064: “For example, primary alert 110A can be a green alert, and secondary alert 110B can be a yellow alert. With reference to FIG. 4C, when the controller 30 determines that the object of interest is at a third position closer to the driver's vehicle then when in the second position, the controller 30 can instruct the ISAD 40 the dangerous situation).
Kang is considered to be analogous art because it is pertinent to the problem faced by the inventor of identifying dangerous situation, performing appropriate avoidance driving and displaying the corresponding avoidance driving on display. Nespolo is considered to be analogous art because it is pertinent to graphical display of information claimed by the inventor. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the user interface as taught by Kang to incorporate the teachings of Nespolo to include a graphical representation of the vehicle, the user interface to graphically indicate the vehicle is in the safe situation or dangerous situation.  Doing so would provide not only convey safety information to a driver in a clear and uncluttered manner, but also enhance driver perception of immediate hazards and high level comprehension of driving situations, such as to assist drivers with anticipating future driving conditions and driving states (Nespolo paragraph 0004). Kang in view of Nespolo fails to specifically teach the safety boundary graphic not included in the user interface at the first point in time.
	However, Mobileye teaches a safety graphic not included in the user interface at the first point in time (Modified Figures 2 and 3, wherein the Modified Figure 2 shows no safety graphic or alert when it is not in the dangerous state and Modified Figure 3 shows “red pedestrian warning sign” which is a “safety graphic” when a dangerous state is detected thus alerting the driver only when a dangerous situation is detected, wherein the safety boundary graphic corresponds to an example of visual alert).
Mobileye is analogous to the claimed invention because it is reasonably pertinent to the problem of visually alerting passengers via the user interface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the safety boundary graphic of Kang in view of Nespolo and incorporate the teachings of Mobileye and display the alert when a dangerous situation is detected and necessary to alert the driver or passenger. Doing so will result in driver and passenger only being alerted when a situation that needs attention arises, thus the absence of danger alert or safety boundary graphic can be substituted for the visual indication representing a safe status.

    PNG
    media_image3.png
    494
    770
    media_image3.png
    Greyscale
 
Modified Figure 2. Safe state

    PNG
    media_image4.png
    264
    389
    media_image4.png
    Greyscale

Modified Figure 3. Dangerous state

Claims 31 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Nespolo and further in view of Mobileye and further in view of Alalao.
	
Regarding claim 31, Kang in view of Nespolo and further in view of Mobileye teaches the method of claim 24. Kang further teaches a response implemented by the vehicle to avoid the dangerous situation (FIG.6 elements 630 and 640; paragraph 0068: “In operation 630, the apparatus may control the vehicle to perform avoidance driving for avoiding the at least one surrounding vehicle in the driving lane”; paragraph 0069: “In operation 640, the apparatus may display an indicator corresponding to the avoidance driving. For example, the apparatus may output an indicator indicating a vehicle to be avoided and/or an avoidance direction to provide information associated with the avoidance driving to a user of the vehicle”), but fails to specifically teach further including: storing data indicative of the dangerous situation and a response implemented by the vehicle to avoid the dangerous situation; and generating the user interface data so that the user interface includes a replay of a graphical representation of the dangerous situation and the response at a third point in time after the second point in time, the replay based on the stored data.
However, Alalao teaches further including: 
storing data indicative of the dangerous situation and a response implemented by the vehicle to avoid the dangerous situation (paragraph 0083: “In an embodiment, the AV system 120 includes a data storage unit 142 and memory 144 for storing machine instructions associated with computer processors 146 or data collected by sensors 121. In an embodiment, the data storage unit 142 is similar to the ROM 308 or storage device 310 described below in relation to FIG. 3. In an embodiment, memory 144 is similar to the main memory 306 described below. In an embodiment, the data storage unit 142 and memory 144 store historical, real-time, and/or predictive information about the environment 190. In an embodiment, the stored information includes maps, driving performance, traffic congestion updates or weather conditions”; paragraph 0233: “In some embodiments, an "instant replay" video is displayed to a user. For example, the autonomous vehicle can determine an occurrence of a trigger event with respect to the autonomous vehicle (e.g., a detection of an object coming into proximity of dangerous situation and a response implemented by the vehicle to avoid the dangerous situation); and 
generating the user interface data so that the user interface includes a replay of a graphical representation of the dangerous situation and the response at a third point in time after the second point in time, the replay based on the stored data (paragraph 0233: “In some embodiments, an "instant replay" video is displayed to a user. For example, the autonomous vehicle can determine an occurrence of a trigger event with respect to the autonomous vehicle (e.g., a detection of an object coming into proximity of the autonomous vehicle, a detection of an object along a path of the autonomous vehicle, an initiation of an emergency braking of the autonomous vehicle, an initiation of an evasive maneuver of the autonomous vehicle, or any other event). Further, the autonomous vehicle can obtain a video captured by a sensor of the autonomous vehicle (e.g., a camera module). The autonomous vehicle can determine a portion of the video corresponding to the trigger event (e.g., a video clip), and present the portion of the video on the user interface using the display device”, wherein the “instant replay” being displayed will occur at a third point in time after the second point in time).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller as taught by Kang in view of Nespolo and further in view of Mobileye to incorporate the teachings of Alalao to display “instant replay” video of the dangerous situation and evasive manuevuer taken by the vehicle.  Doing so would allow the user .

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Mariet in view of HERE Technologies and further in view of MORETTI (US 20170282972 A1).

Regarding claim 36, Mariet in view of HERE Technologies teaches the apparatus of claim 10. Mariet further teaches wherein the processor circuitry is to automatically initiate generation of the at least one of the audible output, the visual output, or the haptic output based on at least one of a threshold being satisfied or a nature of the dangerous situation (col 7 lines 50-53: “System 100 can be further configured to allow computer 110 to present an audible warning to the passenger, Such as a horn or alarm, in the event of an elevated warning”), but fails to specifically teach the threshold corresponding to at least one of a duration of the dangerous situation or a frequency of repeated instances of the dangerous situation.
However, MORETTI teaches a threshold being satisfied or a nature of the dangerous situation, the threshold corresponding to at least one of a duration of the dangerous situation or a frequency of repeated instances of the dangerous situation (par [0187]: “In the case where the alert threshold is exceeded, and therefore a dangerous situation is detected, the counter 23 is progressively incremented.”; par [0188]: “If said counter 23 exceeds the predetermined duration threshold t.sub.threshold, hereby confirming (validating) the existence of a dangerous alert situation”, wherein the “duration” is used to confirm the dangerous situation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the of Mariet in view of HERE Technologies to incorporate the teachings of MORETTI and confirm the existence of a dangerous alert situation if the duration of the dangerous situation exceeds a predetermined duration threshold, thus the combination of Mariet in view of HERE Technologies and further in view of MORETTI teaching generating at least one of the audible output, the visual output, or the haptic output when the dangerous situation is confirmed. Doing so, will reduce the error of the vehicle mistakenly alerting the passenger due to dangerous situations which happen momentarily by including a “duration threshold” which is well known in the field of alerting users.

Allowable Subject Matter
Claims 14-16 and 37-38 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S KIM whose telephone number is (571)272-7356. The examiner can normally be reached Mon - Fri 8AM - 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.K./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668